DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to Applicant’s communication filed on 12/15/2021 for application number 17/000,103. 

Claims 1 – 21 are pending for examination.  Claims 1, 14 and 20 are independent claims.  Claim 21 is newly added.

Response to Arguments
Applicants’ arguments to independent claims 1, 14 and 20 have been fully considered, but are moot because the claims were newly added by the applicant to include new features that were never previously presented. Therefore, the scope of claims 1, 14 and 20, and their dependent claims has changed. However, Examiner asserts that the newly added feature was taught by newly found prior art. See the rejection presented below.



Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goad et al. (US Patent Application 2011/0137745; hereinafter Goad) in view of Sapuram et al. (US Patent Applications 2014/0280966; hereinafter Sapuram), further in view of Leitch et al. (US Patent Application 2007/0179790; hereinafter Leitch) and Sengupta (US Patent Applications 2011/0060728; hereinafter Sengupta).  


As to independent claim 1, Goad teaches a computer  [Fig. 1, Para 0052 - the electronic system 100], comprising:
an interface circuit configured to communicate with one or more electronic devices [Fig. 1, Para 0052 - the electronic system 100 includes a computing system 102 operatively coupled to one or more third party product and service provider(s) 104]; 
a processor coupled to the interface circuit [Para 0137];
memory, coupled to the processor, storing program instructions, wherein, when executed by the processor [Para 0137], the program instructions causes the computer to perform one or more operations comprising:
receiving, via an access service having a common user interface for the convenience services, ordering information for an instance of a given convenience service in the convenience services [Para 0048 - the electronic order facilitation system provides a user management system and/or portal that enables each user to manage all or many of his or her third party products and services from one electronic platform], wherein the given convenience service comprises a prespecified type of deliverable that is unchanged in different instances or occurrences of the given convenience service [Fig. 9, Para 0100 - Any buyer, once registered, whether a patient, an agent of the patient or an insurer, may use the system and method of the present invention to bid for an offered medical service. The registered buyer may also use the system 16 to post an offer to purchase a specified medical service and solicit bids for the specified medical service from medical service providers…the registered user 90 is linked to a menu 82 of medical services (shown in more detail at 83 in FIG. 8). The registered user 90 selects a particular medical service 91 from the menu 82 and is prompted to identify a location at 92, by city and state, where the particular medical service is to be rendered],
wherein the given convenience service is intended for the individual and comprises providing the prespecified type of deliverable at a physical location of the individual [Para 0069 - After the computing system 102 has identified the particular user and user's address, at step 208, the facilitation module 128 retrieves data from one or more databases 114 to determine products and services available to the user; Para 0070 - the list of service types or particular services may be presented based on previously-determined serviceability criteria – Examiner notes that service types are preset for a specific location], and
wherein a given provider of the given convenience service is different from a provider of the access service [Para 0061 - identify third party products and services available to a given user based on the user's geographic location, and enable a user to select and order such products and services directly (i.e., without having to contact the third party product and service providers individually)];
modifying the ordering information based at least in part on a predefined format [Para 0085 - It is often the case that address information provided via the input module 1002 is in a non-standardized format, is missing certain vital information, is misspelled, etc. For these reasons (and others), the input module 1002 provides the address information to the parser 1004, which performs analysis on the data; Para 0088 - the parsed address elements are provided to the standardizer 1006, which reassembles the address elements into a normalized and standard address format]; and
Goad does not appear to teach:
providing the modified ordering information addressed to a given second computer in the second computers, wherein the modified ordering information is provided via an application programming interface having the predefined format and associated with the given convenience service; and 
wherein providing the modified ordering information orders the instance of the given convenience service.
However, Sapuram further teaches in the same field of endeavor:
providing the modified ordering information addressed to a given second computer in the second computers [Para 0016 - a CSB platform configured in accordance with an embodiment of the present invention is a portal arrangement that enables easy-to-use broker capabilities for cloud services, supporting multiple customers and integrating several different providers, allowing a cloud services consumer (i.e., including its cloud services users) to design, order, provision and control cloud services from a single portal], wherein the modified ordering information is provided via an application programming interface having the predefined format and associated with the given convenience service [Para 0079 - Instead of ordering specific line items from a catalog, VDC is designed with capacity and/or virtual resources and then the system automatically generates an order for the provider to fulfill that VDC design; Para 0095 - A cloud services integration module 240 of the CSB platform 202 enables (e.g., via the CSB platform access portal) implementation of cloud services integration functionalities (i.e., via adapters and application programming interfaces (API's)) ]; and
wherein providing the modified ordering information orders the instance of the given convenience service [Para 0018 - A CSB platform configured in accordance with an embodiment of the present invention provides a cloud service consumer with a simple, comprehensive means for ordering cloud services. To this end, such a CSB platform allows a cloud service consumer to view a comprehensive bill of materials for every application and virtual data center design, generated automatically across multiple providers chosen from an extensive catalog of services; to review the terms and conditions for every designed solution in a single simplified view; and to submit and place consolidated orders for your solution directly from a single interface].
It would have been obvious to one of ordinary skill in art, having the teachings of Goad and Sapuram at the time of filing, to modify a method and a system for identifying third party products and services available at a geographical location disclosed by Goad to include the concept of integrated cloud service brokerage platform functionality modules disclosed by Sapuram to enable cloud service consumers to manage these numerous transactions associated with their cloud service providers and cloud services in an effective and efficient manner would be beneficial, desirable and useful [Sapuram, Para 0012].
One of the ordinary skill in the art wanted to be motivated to include the concept of integrated cloud service brokerage platform functionality modules disclosed by Sapuram to enable cloud service consumers to manage these numerous transactions associated with their cloud service providers and cloud services in an effective and efficient manner would be beneficial, desirable and useful [Sapuram, Para 0012].
Goad and Sapuram do not appear to teach:
	dynamically adjusting privileges of the individual to provide a subsequent instance of ordering information for one of the convenience services based on at least in part on a frequency of errors associated with at least the order information for the instance of the given convenience service, wherein the adjusted privileges require approval of the subsequent instance of ordering information associated with a second individual who is different from the individual.
	However, Leitch teaches in the same field of endeavor:
dynamically adjusting privileges of the individual to provide a subsequent instance of ordering information for one of the convenience services based on at least in part on a rule associated with at least the order information for the instance of the given convenience service, wherein the adjusted privileges require approval of the subsequent instance of ordering information associated with a second individual who is different from the individual [Para 0006 - an approval rule processor configured to a) load at least one dynamic approval rule including one or more rule steps characterized by rule step criteria, b) determine if at least one of the rule steps applies to the approval request, c) determine a rule step order using the dynamic approval rule, d) execute a first step of rule step order, the execution including delivery of the approval interface to the approver; Para 0009 - Some embodiments of the invention include an approval engine comprising an approval interface configured for presentation to a reviewer or an approver, the approval interface including commands configured to add another reviewer or another approver to a current approval process – Leitch teaches a dynamic approval system that dynamically adds a new step to add a new reviewer or approver when a configurable rule is violated.  Since the Leitch does not explicitly teach that the rule is related to a frequency of errors, Examiner rely on Sengupta].
It would have been obvious to one of ordinary skill in art, having the teachings of Goad, Sapuram and Leitch at the time of filing, to modify a method and a system for identifying third party products and services available at a geographical location disclosed by Goad and an integrated cloud service brokerage platform functionality modules disclosed by Sapuram to include the concept of dynamic workflow approvals disclosed by Leitch to overcome challenges of handling approval processes described in para 0005 [Leitch, Para 0005].
One of the ordinary skill in the art wanted to be motivated to include the concept of dynamic workflow approvals disclosed by Leitch to overcome challenges of handling approval processes described in para 0005 [Leitch, Para 0005].
	Goad, Sapuram and Leitch do not explicitly teach:
based on at least in part on a frequency of errors associated with at least the order information for the instance of the given convenience service.
However, Sengupta teaches in the same field of endeavor:
based on at least in part on a frequency of errors associated with at least the order information for the instance of the given convenience service [Abs - Methods and systems for improving a data processing operation based on operator-specific quality management and/or monitoring. For example, operator-specific frequency of errors, error rates, error patterns and/or root causes may be identified; Para 0018 - the occurrence of errors is predicted by determining a correlation between them and a set of process and external attributes. The possibility of occurrence of the errors is notified to a supervisor if the attributes exhibit the characteristics correlated with errors – Examiner notes that Sengupta teaches setting a specific condition related to a frequency of errors causing another individual (Supervisor) to be notified].
It would have been obvious to one of ordinary skill in art, having the teachings of Goad, Sapuram, Leitch and Sengupta at the time of filing, to modify a method and a system for identifying third party products and services available at a geographical location disclosed by Goad and an integrated cloud service brokerage platform functionality modules disclosed by Sapuram and dynamic workflow approvals disclosed by Leitch to include the concept of operator specific quality management and quality improvement disclosed by Sengupta to overcome a need for developing techniques that are cost-effective, scalable, and less time-consuming as well as enabling subsequent error prevention [Sengupta, Para 0008].
One of the ordinary skill in the art wanted to be motivated to include the concept of operator specific quality management and quality improvement disclosed by Sengupta to overcome a need for developing techniques that are cost-effective, scalable, and less time-consuming as well as enabling subsequent error prevention [Sengupta, Para 0008].

As to dependent claim 2, Goad, Sapuram, Leitch and Sengupta teach the computer of claim 1.
Goad further teaches: wherein the ordering information is associated with or comprises a source address of the electronic device [Abs - the system identifies a subject address or location at which services are desired].

As to dependent claim 3, Goad, Sapuram, Leitch and Sengupta teach the computer of claim 1.
Goad further teaches: 
wherein the interface circuit is configured to communicate with a second electronic device associated with the second individual [Fig. 1, Para 0052 - users 106 access the computing system 102 via the network 112, or via a call center, etc.; Para 0054 - the computing system 102 can have both Internet connectivity as well as call center capabilities to service users]; 
wherein the operations comprise: 
receiving enrollment information associated with or comprising a source address of the second electronic device [Para 0117 - an input module 1002 may request the user 106 to enter user details such as name, age, username and password, email address, and so on for registration or user recognition purposes]; and
Sapuram further teaches: 
establishing accounts associated with the individual and for the convenience services based at least in part on the enrollment information, wherein establishing a given account comprises communicating the enrollment information addressed to the given second computer in the second computers [Para 0084 - The customer sets up the account in CSB platform portal and provides the provisioning credentials, and billing credentials, if any. The brokerage portal can then perform all the functions such as catalog, solution design, order approval workflows, screening, provisioning, billing load by customer, cost allocation, dashboards, etc.; Para 0122 - The Accounts tab 410 provides functionalities related to creating and editing users of the consumer's cloud services, assigning roles to its users and managing its users].

As to dependent claim 4, Goad, Sapuram, Leitch and Sengupta teach the computer of claim 3.
Goad further teaches: wherein the enrollment information is received via a second common user interface for the convenience services; 
wherein the establishing the given account comprises modifying the enrollment information based at least in part on a second predefined format; and 
wherein communicating the enrollment information comprises providing the modified enrollment information via a second application programming interface having the second predefined format and associated with the given convenience service [Para 0085 - It is often the case that address information provided via the input module 1002 is in a non-standardized format, is missing certain vital information, is misspelled, etc. For these reasons (and others), the input module 1002 provides the address information to the parser 1004, which performs analysis on the data; Para 0088 - the parsed address elements are provided to the standardizer 1006, which reassembles the address elements into a normalized and standard address format].

As to dependent claim 5, Goad, Sapuram, Leitch and Sengupta teach the computer of claim 4.
Sapuram further teaches: wherein the second common user interface is different from the common user interface [Para 0096 - APIs for business intelligence systems (e.g., resource capacity/cost/utilization for provisioned resources; catalog data, asset inventory data and orders; and the like); enterprise billing & payment systems that provide APIs for enterprise billing & payment systems to retrieve and update data for bills, orders and assets].

As to dependent claim 6, Goad, Sapuram, Leitch and Sengupta teach the computer of claim 3.
Goad further teaches: wherein the ordering information is associated with or comprises a source address of the second electronic device [Para 0060 - the user interface 126 comprises a graphical user interface (GUI) that allows users 106 to access the computing system 102, input information and details into the system regarding the user or the user's address (e.g., user preferences, address information, a customer identification number, etc.), and request, review, and order products and services – Examiner notes that each user has an address and/or ID and is different from each other].

As to dependent claim 7, Goad, Sapuram, Leitch and Sengupta teach the computer of claim 3.
Goad further teaches: wherein the enrollment information specifies or defined the physical location where the convenience services are provided or fulfilled [Fig. 1, Para 0067 - As shown at the new address (address-B 138), the user wishes to transfer the satellite 150 and telephone 144 services (potentially to new service providers with new service plans), and install new services such as an Internet connection 146 and electricity 148].

As to independent claim 14, the claim is substantially similar to claim 1 and is rejected on the same ground.

As to dependent claim 15, the claim is substantially similar to claim 2 and is rejected on the same ground.

As to dependent claim 16, the claim is substantially similar to claim 3 and is rejected on the same ground.

As to dependent claim 17, the claim is substantially similar to claim 4 and is rejected on the same ground.

As to dependent claim 18, the claim is substantially similar to claim 6 and is rejected on the same ground.

As to independent claim 20, the claim is substantially similar to claim 1 and is rejected on the same ground.

Claims 8-9, 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goad in view of Sapuram, Leitch and Sengupta, further in view of Klos et al. (US Patent Applications 2007/0121850; hereinafter Klos). 

As to dependent claim 8, Goad, Sapuram, Leitch and Sengupta teach the computer of claim 1.
Sapuram further teaches: wherein the operations comprise: 
monitoring the ordering information, the instance of the given convenience service, or both [Para 0124 - A review orders selector 428 of the Tab Link section 412 links to an order screen (e.g., My Orders screen) of the Command And Control tab 408 for enabling a user to simultaneously view multiple orders across VDCs, to monitor their status]; and 
Goad, Sapuram, Leitch and Sengupta do not appear to teach:
when a type of event is detected based at least in part on the monitoring, performing a remedial action.
However, Klos teaches in the same field of endeavor:
when a type of event is detected based at least in part on the monitoring, performing a remedial action [Para 0043 - the verification process performs exception processing, order matching, correction order processing, order cancellation, local service provider order matching, and number change processing].
It would have been obvious to one of ordinary skill in art, having the teachings of Goad, Sapuram, Leitch, Sengupta and Klos at the time of filing, to modify a method and a system for identifying third party products and services available at a geographical location disclosed by Goad and integrated cloud service brokerage platform functionality modules disclosed by Sapuram and dynamic workflow approvals disclosed by Leitch and operator specific quality management and quality improvement disclosed by Sengupta to include the concept of facilitating service management of communications services in a communications network disclosed by Klos to desire a flexible system of service creation, provisioning and support [Klos, Para 0015].
One of the ordinary skill in the art wanted to be motivated to include the concept of facilitating service management of communications services in a communications network disclosed by Klos to desire a flexible system of service creation, provisioning and support [Klos, Para 0015].

As to dependent claim 9, Goad, Sapuram, Leitch, Sengupta and Klos teach the computer of claim 8.
Klos further teaches: wherein type of event comprises an error in the ordering information, the instance of the given convenience service, or both [Para 0037 - the input process determines if the request contains errors]; and
Sengupta further teaches: wherein the remedial action comprises: providing a notification about the error addressed to a second electronic device associated with the second individual that is different from the individual [Para 0018 - the occurrence of errors is predicted by determining a correlation between them and a set of process and external attributes. The possibility of occurrence of the errors is notified to a supervisor if the attributes exhibit the characteristics correlated with errors].

As to dependent claim 11, Goad, Sapuram, Leitch, Sengupta and Klos teach the computer of claim 8.
Klos further teaches: wherein the monitoring is based at least in part on a history of instances of convenience services associated with the individual [Para 0068 - the historical order log stores information related to the single internal format, error information related to the transactions indicative of a cause of an error, and portions of the service implementing information at the predetermined times].

As to dependent claim 12, Goad, Sapuram, Leitch, Sengupta and Klos teach the computer of claim 8.
Klos further teaches: wherein the history comprises a frequency of instances of the given convenience service [Para 0067 - the historical order log stores information related to the single internal format, error information related to the transactions indicative of a cause of an error, and portions of the service implementing information at the predetermined times].

As to dependent claim 13, Goad, Sapuram, Leitch, Sengupta and Klos teach the computer of claim 8.
Klos further teaches: wherein type of event comprises an error in the instance of the given convenience service [Para 0037 - the input process determines if the request contains errors]; and
wherein the remedial action comprises one or more of: automatically rejecting payment for at least a portion of the instance of the given convenience service; or correcting the error by providing second ordering information addressed to the given second computer for an instance of the given convenience service [Para 0107 - the input process determines if the request contains errors, and if so, the input process corrects the errors and populates the database system with the raw data based on the request].

As to dependent claim 19, the claim is substantially similar to claim 8 and is rejected on the same ground.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goad in view of Sapuram, Leitch, Sengupta and Klos, further in view of Gonzalez et al. (US Patent No 9,924,861; hereinafter Gonzalez).

As to dependent claim 10, Goad, Sapuram, Leitch, Sengupta and Klos teach the computer of claim 8.
Gonzalez further teaches: wherein type of event comprises a physical, mental or emotional state of the individual [Abs - assessing the vision of a user using a computing device]; and
Sengupta further teaches: wherein the remedial action comprises providing a notification about the type of event addressed to a second electronic device associated with the second individual [Para 0018 - the occurrence of errors is predicted by determining a correlation between them and a set of process and external attributes. The possibility of occurrence of the errors is notified to a supervisor if the attributes exhibit the characteristics correlated with errors].
It would have been obvious to one of ordinary skill in art, having the teachings of Goad, Sapuram, Leitch, Sengupta, Klos and Gonzalez at the time of filing, to modify a method and a system for identifying third party products and services available at a geographical location disclosed by Goad and integrated cloud service brokerage platform functionality modules disclosed by Sapuram and dynamic workflow approvals disclosed by Leitch and operator specific quality management and quality improvement disclosed by Sengupta and facilitating service management of communications services in a communications network disclosed by Klos to include the concept of assessing vision using a computer device disclosed by Gonzalez to improve traditional visual assessment relying upon a physician [Gonzalez, Col 1, lines 32-49].
One of the ordinary skill in the art wanted to be motivated to include the concept of assessing vision using a computer device disclosed by Gonzalez to improve traditional visual assessment relying upon a physician [Gonzalez, Col 1, lines 32-49].

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Goad in view of Sapuram, Leitch and Sengupta, further in view of Ballaro et al. (US Patent No 8,285,573; hereinafter Ballaro).

As to dependent claim 21, Goad, Sapuram, Leitch and Sengupta teach the computer of claim 1.
Ballaro further teaches: wherein a group of two or more individuals have privileges for managing ordering instances of the convenience services by the individual [Col 7, lines 42-50 - procurement operations of the organization are setup in a multi-level structure with a group of individuals who make requests for requisitions and an authorizing entity (e.g., manager) who approve such requests based on the organization's procurement policies. There may be a plurality of individuals assigned as the authorizing entity, and the authorizing entity may itself include multiple levels of authority with each higher level having more control over the procurement operations];
wherein the group of two or more individuals comprises the second individual and excludes the individual [Col 8, lines 12-28 - the user may configure the account for customized access. If the user is a "super user" (i.e., a user with higher levels of access, such as a procurement supervisor of an organization), the super user may set conditions for access of other users from his organization - Examiner notes that a super user can configure the account for customized access of each user] ; and
wherein the second individual has master privileges that allow the second individual to set up one or more accounts for the individual and to pay for instances of the conveniences services ordered by the individual [Col 10, lines 64- Col 9, line 20 - A super user is also able to invoke a setup feature to choose which end users may have access to specific suppliers. Furthermore, a super user may also determine what information is required from the end users and supplier users of their respective organization, and determine the level of access at which an end user may access a specific supplier within the hosted supplier products catalog. This capability enables a super user to configure, for example, whether an end user can view specific products from specific suppliers, the currencies given for product/item pricing, and place orders. Moreover, the end user interface of the present invention allows for features of the present invention to be configured as permission driven. As such, certain features may be accessible to each end user, based on the end user's precedence within the organization, which likely affects his/her corresponding permission level; Col 23, lines 58-66 - The auto purchase order feature allows for the generation of distribution, and payment, rule-based purchase orders based on the customizations effectuated by a super user of the organization in the manner described above].
It would have been obvious to one of ordinary skill in art, having the teachings of Goad, Sapuram, Leitch, Sengupta and Ballaro at the time of filing, to modify a method and a system for identifying third party products and services available at a geographical location disclosed by Goad and integrated cloud service brokerage platform functionality modules disclosed by Sapuram and dynamic workflow approvals disclosed by Leitch and operator specific quality management and quality improvement disclosed by Sengupta to include the concept of prioritizing orders of items between users disclosed by Ballaro to provide a system and method that can provide an efficient and simple procurement process that is easily customizable for multiple organizations and multiple vendors with simple and complex business terms [Ballaro, Col 2, lines 52-60].
One of the ordinary skill in the art wanted to be motivated to include the concept of prioritizing orders of items between users disclosed by Ballaro to provide a system and method that can provide an efficient and simple procurement process that is easily customizable for multiple organizations and multiple vendors with simple and complex business terms [Ballaro, Col 2, lines 52-60].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Duncan et al. (US PGPUB 2015/0032477) – teaches a system and method for automated quality assurance including a quality assurance application server for managing quality assurance.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG H KIM/Primary Examiner, Art Unit 2176